Citation Nr: 1609812	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Armed Forces Services Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2016.  The hearing transcript is associated with the record.


FINDING OF FACT

The preponderance of the evidence shows the Veteran's obstructive sleep apnea had its onset during service.


CONCLUSION OF LAW

The criteria to establish service connection for obstructive sleep apnea are met.   38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for obstructive sleep apnea, which represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist is necessary. 




Service Connection - Sleep Apnea

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Facts and Analysis

The Veteran was diagnosed to have severe obstructive sleep apnea in August 2008 after a sleep study.  See January 2009 letter from a Department of the Army provider.  The letter stated that the Veteran's August 2008 polysomnogram was indicative of severe obstructive sleep apnea.  The first element of service connection, a currently diagnosed disability, is established.  

As far as in-service onset, several lay statements were received in support of the Veteran's claim.  Petty officer, second class, J.E. stated in a letter received January 2009 that he had travelled with the Veteran on numerous occasions for temporary duty assignments and that they shared the same hotel room on a rotating shift.  J.E. stated that he noticed the Veteran was having difficulty breathing while sleeping, that the Veteran snored loudly, then stopped at times like he was gasping for air.  J.E. stated the he woke the Veteran up several times to make sure he was okay.  Retired sergeant first class, N.T., stated in a letter dated September 2008 that he served with the Veteran in the period approximately from 1993 to 1998, during which time he traveled on numerous temporary duty assignments with the Veteran.  N.T. also stated that he shared a hotel room with the Veteran and that he had witnessed the Veteran having difficulty breathing, and also snoring loudly, with intermittent breaks in snoring during which the Veteran appeared to gasp for air.  N.T. noted that he woke the Veteran up at least twice in one night.  The Veteran's wife also sent in a lay statement, received January 2009, stating that she had been married to the Veteran for 25 years.  She noted that she often had to wake him several times during his sleep because of snoring and gasping for air.  She stated that the Veteran's sleep was restless and that the Veteran constantly complained of fatigue. 

The Board notes that each of these lay statements are competent.  The symptoms discussed in these letters were capable of lay observation.  In this case, the Board finds no reason to believe that the statements of the Veteran's wife and military colleagues are less than credible.

The Veteran was afforded a VA examination with respect to his sleep apnea claim in November 2009.  The examiner opined that the Veteran's sleep apnea was not likely connected to service because there was no diagnosis of sleep apnea in service and no evidence of sleep problems in service treatment records.  Although the facts underlying the examiner's rationale are accurate, the Board finds that the conclusion based on these facts alone is not sound.  Moreover, the Veteran testified in his February 2016 Board hearing that he did not know that symptoms he had during service might have been associated with sleep apnea because he attributed the symptoms to his diagnosed asthma. 

In contrast, the January 2009 letter, stated that "[t]here is a high probability that this retired veteran had unrecognized, undiagnosed obstructive sleep apnea years before his retirement from active duty."  She considered the above-noted lay statements and cited medical literature to support this conclusion.

In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea, which likely had its onset during active military service.  Although he was not diagnosed with sleep apnea during service, the record contains credible statements and testimony that he experienced symptoms during military service similar to those he has now as a result of obstructive sleep apnea, and a medical professional provided a persuasive opinion that finds support in the record that the obstructive sleep apnea had its onset during service, and contradicts the November 2009 VA medical opinion.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


